DETAILED ACTION
1.	Claims 1-6 of U.S. Application 17/153216 filed on January 20, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on January 20, 2021 and  September 13, 2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashizaki et al (Hayashizaki) (JP 2010200673, see English Machine Translation attached) in view of Ueda (U.S. PGPub No. 20170248147).
Regarding claim 1, Hayashizaki teaches (see figs. 1-3 below) an electric working machine (title, Abstract) comprising: 
a motor (2) as a driving source for operation (Abstract; page 2); 
a body casing (1) in which the motor is disposed in a longitudinal direction (Abstract; page 2); 
an operating rod (4) provided with a working part (40) (page 3); and 
a rod fixture (see annotated fig. 2 below) for securely attaching the operating rod (4) to the body casing (1) (page 2), 
the rod fixture (see annotated fig. 2 below) secured to a front side of the motor (2) (page 2),
an air guiding partitioning member (see annotated fig. 3 below), the air guiding partitioning member (see annotated fig. 3 below) includes a partitioning plate (see annotated fig. 3 below) that hermetically partitions between an air exhaust port (13) and an air intake port (11) provided with a predetermined interval in the longitudinal direction in the body casing (1), the partitioning plate (see annotated fig. 3 below) provided with an air guiding window (see annotated fig. 3 below) for delivering cooling air taken in from the air intake port (11) to an opening for sucking air on the front side of the motor (2) through a space between the motor (2) and the body casing (1) (page 3). 

    PNG
    media_image1.png
    324
    562
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    776
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    458
    711
    media_image3.png
    Greyscale

Hayashizaki does not explicitly teach wherein: the motor, a control board for controlling the motor, an air guiding partitioning member secured to a rear side of the motor form a motor assembly and the control board is disposed on a rear side of the partitioning plate.
However, Ueda teaches (see fig. 3 below) wherein: the motor (4), a control board (5) for controlling the motor (4), an air guiding partitioning member (3) secured to a rear side of the motor (4) form a motor assembly and the control board (5) is disposed on a rear side of the partitioning plate (see annotated fig. 3 below) (¶ 29 to ¶ 35; ¶ 48) in order to dispose the control circuit at an optimal position for cooling and hence improve cooling efficiency (Ueda ¶ 6; ¶ 7; ¶ 18).

    PNG
    media_image4.png
    839
    644
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hayashizaki and provide the motor, a control board for controlling the motor, an air guiding partitioning member secured to a rear side of the motor form a motor assembly and the control board is disposed on a rear side of the partitioning plate as taught by Ueda in order to dispose the control circuit at an optimal position for cooling and hence improve cooling efficiency (Ueda ¶ 6; ¶ 7; ¶ 18).
Regarding claim 2/1, Hayashizaki in view of Ueda teaches the device of claim 1, Hayashizaki further teaches (see figs. 1-3 above) the air exhaust port (13) and the air intake port (11) are provided on a bottom of the body casing (1) in the longitudinal direction, and the air guiding window (see annotated fig. 3 above) is provided in an upper portion of the partitioning plate (see annotated fig. 3 above) (page 3).
7.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashizaki in view of Ueda as applied to claim 1 above, and further in view of Camilleri et al (Camilleri) (U.S. PGPub No. 20140265664).
Regarding claim 3/2/1, Hayashizaki in view of Ueda teaches the device of claim 2, but does not explicitly teach wherein electronic components that are supposed to have a high temperature are mounted in a lower portion of the control board, and a guide member with a widened and open lower portion is provided in the control board to allow more cooling air taken17 in from the air intake port to flow through the electronic components that are supposed to have a high temperature.
However, Camilleri teaches (see figs. 1 and 2 below) wherein electronic components that are supposed to have a high temperature are mounted in a lower portion of the control board (36), and a guide member (32) with a widened and open lower portion is provided in the control board to allow more cooling air taken17 in from the air intake port (102) to flow through the electronic components that are supposed to have a high temperature (¶ 18 to ¶ 23) in order to provide improved cooling efficiency and thereby improve the useful lifetime of the device (Camilleri, ¶ 4; ¶ 15).

    PNG
    media_image5.png
    537
    672
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    498
    838
    media_image6.png
    Greyscale

 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hayashizaki in view of Ueda and provide wherein electronic components that are supposed to have a high temperature are mounted in a lower portion of the control board, and a guide member with a widened and open lower portion is provided in the control board to allow more cooling air taken17 in from the air intake port to flow through the electronic components that are supposed to have a high temperature as taught by Camilleri in order to provide improved cooling efficiency and thereby improve the useful lifetime of the device (Camilleri, ¶ 4; ¶ 15).
Regarding claim 4/3/2/1, Hayashizaki in view of Ueda and Camilleri teaches the device of claim 3, but does not explicitly teach the guide member is integrally formed with the partitioning plate.
However, Camilleri further teaches (see figs. 1 and 2 above) the guide member (32) is integrally formed with the partitioning plate (40) (¶ 19 to ¶ 23) in order to provide improved cooling efficiency and thereby improve the useful lifetime of the device (Camilleri, ¶ 4; ¶ 15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hayashizaki in view of Ueda and Camilleri and provide the guide member is integrally formed with the partitioning plate as further taught by Camilleri in order to provide improved cooling efficiency and thereby improve the useful lifetime of the device (Camilleri, ¶ 4; ¶ 15).
Regarding claim 5/1, Hayashizaki in view of Ueda teaches the device of claim 1, but does not explicitly teach the air guiding partitioning member includes a recessed housing that covers at least part of a fan case provided in a rear portion of the motor.
	However, Camilleri teaches (see figs. 1 and 2 above) the air guiding partitioning member (40) includes a recessed housing that covers at least part of a fan case (30) provided in a rear portion of the motor (10) (¶ 16; ¶ 17) in order to reduce noise and prevent injuries associated with contacting the fan (Camilleri, ¶ 38).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hayashizaki in view of Ueda and provide the air guiding partitioning member includes a recessed housing that covers at least part of a fan case provided in a rear portion of the motor as taught by Camilleri in order to reduce noise and prevent injuries associated with contacting the fan (Camilleri, ¶ 38).
Allowable Subject Matter
8.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshida (U.S. PGPub No. 20080106159) teaches a portable power working machine includes a drive unit disposed in a motor housing connected to a proximal end of an operating arm. The drive unit rotates a cutting blade at a distal end of the operating arm. The motor housing has an inlet and an outlet for cooling air in front and rear sections, respectively. The drive unit includes an electric motor disposed near the front end of the motor housing, a cooling fan disposed near the rear end of the motor housing and connected to an output shaft of the electric motor, and a heat sink disposed between the cooling fan and the electric motor so as to extend from the electric motor. The cooling air drawn in through the inlet by the cooling fan is guided through a gap between the drive unit and an inner surface of the motor housing and is discharged through the outlet.
McKinzie (U.S. PGPub No. 20160079824) teaches an electric machine comprises a motor housing and an electronics enclosure coupled to the motor housing. The electronics enclosure defines an air passage between the electronics enclosure and the motor housing. The electronics enclosure further defines at least one air intake connected to said air passage. The electric machine also includes a fan configured to draw air through the at least one air intake and into the air passage.
Kristen (U.S. Patent No. 6127751) teaches an electric tool including a hammer mechanism, a drive motor for driving the hammer mechanism, a gear for connecting the drive motor with the hammer mechanism, a ventilator wheel provided in an end region of the drive motor remote from the gear and connected with an exhaust opening, and separate air channels having each a suction opening and ending at a side of the wheel  adjacent to the drive motor, with one of the air channels being associated at least with the gear, and another of the air channels being associated at least with the drive motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834